                Case 18-50489-CSS         Doc 409     Filed 05/04/21    Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


 In re:

 MAXUS ENERGY CORPORATION, et al.,                     Chapter 11

                                                          Case No. 16-11501 (CSS)
                       Debtors.                           (Jointly Administered)

 MAXUS LIQUIDATING TRUST,

                       Plaintiff,

                  v.

 YPF S.A., YPF INTERNATIONAL S.A.,
 YPF HOLDINGS, INC., CLH HOLDINGS,                        Adversary Proceeding No. 18-50489
 INC., REPSOL, S.A., REPSOL                               (CSS)
 EXPLORACION, S.A., REPSOL USA
 HOLDINGS CORP., REPSOL E&P USA,
 INC., REPSOL OFFSHORE E&P USA,
 INC., REPSOL E&P T&T LIMITED, and
 REPSOL SERVICES CO.,

                       Defendants.


       PLAINTIFF’S OPPOSITION TO YPF DEFENDANTS’ MOTION FOR
   CERTIFICATION OF DIRECT APPEAL TO THE UNITED STATES COURT OF
    APPEALS FOR THE THIRD CIRCUIT PURSUANT TO 28 U.S.C. § 158(d)(2)

          Joseph J. Farnan, Jr., the Liquidating Trustee for the Maxus Liquidating Trust (“Trust”),

by and through his undersigned counsel, respectfully submits this brief in opposition to the YPF

Defendants’ Motion for Certification of Direct Appeal to the United States Court of Appeals for

the Third Circuit Pursuant to 28 U.S.C. § 158(d)(2), dated April 20, 2021 [D.I. 399] (“Motion” or

“Mot.”), by which the YPF Defendants request leave to appeal the Court’s denial of their Motion

to Disqualify White & Case LLP as Counsel for the Maxus Liquidating Trust, dated December 19,

2020 [D.I. 306] (“Disqualification Motion”) directly to the United States Court of Appeals for the

Third Circuit. As set forth in greater detail herein, the Court should deny the Motion.
                Case 18-50489-CSS          Doc 409    Filed 05/04/21     Page 2 of 4




        1.      This Court convened a full-day evidentiary hearing on the Disqualification Motion

on April 1, 2021, and issued its opinion and order denying that Motion on April 6, 2021 [D.I. 389,

390] (the “Order”). That same day, YPF issued a statement in the press that it “strongly disagree[s]

with, and [is] disappointed by, the Court’s decision denying [its] motion,” continuing its pattern

of attempting to litigate this proceeding in the press. See Law630, “YPF Loses ‘Shabby’ Bid to

DQ      White     &      Case     In      Maxus   Suit,”   Apr.     6,    2021     (available    at:

https://www.law360.com/delaware/articles/1372596/ypf-loses-shabby-bid-to-dq-white-case-in-

maxus-suit).

        2.      On April 21, 2021, the YPF Defendants then filed a motion for leave to appeal the

Order, their fourth application to the District Court for extraordinary relief from an order of this

Court [Case No. 1:21-mc-00144, D.I. 1] (the “DQ Leave Application”). In the DQ Leave

Application, in addition to challenging the legal merits of the Order, the YPF Defendants criticize

this Court for expediting its issuance of the Order (over Easter Weekend), even though the Court

had reviewed the papers weeks before the hearing and had announced at the hearing that it would

resolve the Disqualification Motion quickly given its significant consequence to the conduct of

this action. See April 1, 2021 Hr’g Tr. 170:14-171:12 (The Court: “[I]t’s important to get it done

quickly because, one way or the other, either White & Case is disqualified and the [T]rust needs

to get busy finding another law firm, or White & Case isn’t disqualified and we need to [get] this

case, this litigation back on track.”).

        3.      Without any apparent sense of irony, by the Motion the YPF Defendants now

request that this Court exercise its discretion to certify the Order for direct appeal to the Third

Circuit. This Court previously addressed a nearly identical procedural posture in Simon &

Schuster, Inc. v. Advanced Marketing Services, Inc., which addressed a nearly identical procedural




                                                  2
              Case 18-50489-CSS          Doc 409      Filed 05/04/21    Page 3 of 4




posture. There, this Court deferred resolution of a motion to certify filed contemporaneously with

a motion for leave to appeal filed in the District Court:

       [T]he most sensible use of judicial resources and the course of action most
       consistent with the hierarchy governing our Federal court system are for this Court
       to defer to the District Court and to refrain from deciding the Request for Direct
       Appeal, pending a decision from the District Court on the Motion for Leave to
       Appeal. The parties will suffer no prejudice in having the District Court decide the
       merits of whether to grant the Motion for Leave to Appeal. In the event that the
       Motion for Leave to Appeal is granted, the District Court will be in a position to
       determine whether to issue the certification under section 158(d)(2). In the event
       that the Motion for Leave to Appeal is denied, the Request for Direct Appeal will
       be moot. In any event, the parties will have their day in District Court (and, if
       appropriate, the Third Circuit) on the merits of whether an appeal should proceed
       from this Court’s interlocutory order . . . .

No. 07-50004 (CSS), 360 B.R. 429, 431-32 (Bank. Del. 2007). The same reasoning applies here

with equal force, and the Court should reach the same result.

                                          CONCLUSION

       4.      For the foregoing reasons, the Trust respectfully requests that the Court deny the

Motion without prejudice to refiling in the District Court at a later date, and grant such other and

further relief that the Court deems appropriate and necessary.




                             [Remainder of page intentionally blank]




                                                  3
            Case 18-50489-CSS   Doc 409   Filed 05/04/21    Page 4 of 4




Date: May 4, 2021

                                          Respectfully submitted,
                                          FARNAN LLP
                                          /s/ Michael J. Farnan
                                          Brian E. Farnan (Bar No. 4098)
                                          Michael J. Farnan (Bar No. 5165)
                                          919 North Market Street, 12th Floor
                                          Wilmington, DE 19801
                                          (302) 777-0300
                                          bfarnan@farnanlaw.com
                                          mfarnan@farnanlaw.com
                                          J. Christopher Shore (admitted pro hac vice)
                                          Matthew L. Nicholson (admitted pro hac
                                          vice)
                                          WHITE & CASE LLP
                                          1221 Avenue of the Americas
                                          New York, NY 10020
                                          (212) 819-8200
                                          cshore@whitecase.com
                                          matthew.nicholson@whitecase.com
                                          Attorneys for the Liquidating Trust




                                      4
